PER CURIAM.
This is an appeal by Joseph Price (hereinafter movant) from an order overruling his motion to vacate and set aside judgments and sentences in three cases. Rule 27.26.1
On May 31, 1967, movant entered pleas of guilty to charges made by indictments for which concurrent sentences were imposed as follows: (1) for the charge of murder, first degree, he was sentenced to life imprisonment; (2) for the charge of assault with intent to rob with malice, he was sentenced to ten years imprisonment; and (3) for the second charge of murder, first degree, he was sentenced to life imprisonment. His motion to vacate was filed February 19, 1971, an evidentiary hearing was thereafter held, and on August 12, 1971, the trial court made findings of fact and conclusions of law and entered its order overruling the motion.
Movant charged in his motion and contends on this appeal that he was denied state and federal constitutional rights in that (1) the indictments charging him with murder, first degree, failed to allege that the pistol was loaded with “leaden balls shot out of the pistol, [which] did strike and penetrate * * * [the deceased],” said to be an essential element of the offense; (2) the court failed to hold an evi-dentiary hearing to determine his mental competency to enter pleas of guilty after having ordered a psychiatric examination which order created a bona fide doubt of competency; (3) he was denied effective assistance of counsel because counsel failed to request an evidentiary hearing on the question of his mental competency; and (4) the court accepted his pleas of guilty without first determining that his pleas were voluntarily entered with understanding of the nature of the charges as required by Rule 25.04.
The order of the trial court is based on findings of fact which are not clearly erroneous. No error of law appears. An opinion discussing the facts and law would have no precedential value.
Affirmed. See Rule 84.16(b).
All Of the Judges concur.

. References to rules are to Missouri Supreme Court Rules and V.A.M.R.